Case 2:20-cv-10099-SFC-DRG ECF No. 22, PageID.927 Filed 01/28/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

Marguerite Gray,

       Plaintiff,

v.                                                         Case No. 20-10099

Commissioner of Social Security,                           Sean F. Cox
                                                           United States District Court Judge
      Defendant.
________________________________/

                                 ORDER ADOPTING
                           REPORT AND RECOMMENDATION

       This Social Security Disability Insurance benefits case was referred to Magistrate Judge

David R. Grand for issuance of a Report and Recommendation of dispositive matters pursuant to

U.S.C. § 636(b)(1)(B).

       In a Report and Recommendation (“R&R”) (ECF No. 21) issued on January 11, 2021, the

magistrate judge recommends that the Court grant Defendant’s motion for summary judgment

(ECF No. 19) and deny Plaintiff’s motion for summary judgment (ECF No. 16). The magistrate

judge also recommends that the Court affirm the administrative law judge’s decision, pursuant to

sentence four of 42 U.S.C. §405(g). (ECF No. 21).

       The time permitted for the parties to file objections to that Report and Recommendation

has passed and no objections were filed.

       Therefore, the Court hereby ADOPTS the January 11, 2021 Report and Recommendation

and GRANTS Defendant’s motion for summary judgment (ECF No. 19) and DENIES Plaintiff’s

motion for summary judgement (ECF No. 16).
Case 2:20-cv-10099-SFC-DRG ECF No. 22, PageID.928 Filed 01/28/21 Page 2 of 2




      IT IS SO ORDERED.
                                   s/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge

Dated: January 28, 2021
